EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino on 9/23/2021.
The application has been amended as follows: 
In claim 7, the following language is removed from the claim, “or on the second contour side of the first workpiece facing the second workpiece”. 
In claim 12, the following language is removed from the claim, “or that complements a corresponding non-planar contoured surface of the second contour side of the first work piece”. 
In claim 13, the following language is removed from the claim, “and/or the second contour side”. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 6 discloses a laser joining device including, inter alia, a clamping device including a clamping element adapted, on a bearing side thereof for the first workpiece, to a first contour side of the first workpiece; a mask with mask structures created on the bearing side of the clamping element such that at least one mask structure is at a protruding portion of the clamping element that is adapted to be received in the at least one valley of the first workpiece. 
Chen [US6465757] discloses a laser joining device including a mask (3) located on a bearing surface of a clamping element (11).  Chen discloses a planar clamping element (11), and fails to disclose at least one mask structure is at a protruding portion of the clamping element that is adapted to be received in the at least one valley of the first workpiece. 
Buchanan [US2004/0080573] discloses a clamping element (10), but does not disclose a mask. Buchanan fails to disclose at least one mask structure is at a protruding portion of the clamping element that is adapted to be received in the at least one valley of the first workpiece. 
Claim 6 is allowable as the prior at fails to disclose at least one mask structure is at a protruding portion of the clamping element that is adapted to be received in the at least one valley of the first workpiece in combination with the other requirements of the claim. Claims 7-13 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 24, 2021